By the Chancellor.

As to the first question, the general rule of law is this, that where you take an account of one of the parties as evidence against him, you must admit it to be evidence for him : but this is only so far as the account itself would be evidence if it were proved by other means. For example, the account should not be evidence, so far as any error should be apparent on its face.
As to the second question: if the defendant had brought this suit, the judgment at law against him would be a clear bar; but as the suit is brought against him by his adversary, at law, the judgment is no bar.
Decree for the defendant.